Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US20140205495A1) (hereinafter “Ota”).
Regarding claim 1, Ota reference teaches an electrostatic air filter (see abstract and in the Figs.) configured to be connected to a high voltage source (see item 4 and or item 8), comprising:
 	an air flow channel having an inlet and an outlet (see paragraph 0038; an air path housing 10 having inlet at the right side and outlet on the left side represented by the arrows), 
an ion generator disposed at a side of the air inlet (see paragraph 0115; ion generating unit)  the ion generator comprising at least two corona electrodes (see paragraph 0039 and or Fig 2; first high-voltage application electrode 2; different wires represent multiple electrodes) and at least two cumulative electrodes (see paragraph 0039; first counter electrode 3), the at least two corona electrodes being electrically connected to each other and the at least two cumulative electrodes being (see paragraph 0039 – 0040), 
 a separator of contaminant particles (see paragraph 0043; a capturing/inactivating unit) is located downstream of the ion generator in the air flow channel, the separator comprising an input electrode (see paragraph 0043; capturing/inactivating-unit high-voltage electrode 5)  and an output electrode (see paragraph 0043; capturing/inactivating-unit ground electrode 7) spaced apart from the input electrode, the input and output electrodes enabling flow of air there through in a direction away from the input electrode towards the output electrode and further to the air flow channel outlet (see figure 1; arrows representing the direction of the flow), 
wherein during operation of the air filter a second potential difference exists between the at least one corona electrode and the input electrode , and a third potential difference exists between the input electrode and the output electrode (see paragraph 0042) , such that an electric field strength in a space between the input electrode and the output electrode is 2In re of: Krzysztof CWIKAtty. Dkt. CWIK1Preliminary Amendmentdirected opposite to an electric field strength in a space  between the ion generator and the input electrode (see paragraph 0066 and paragraph 0067; opposite polarities of the electrodes have a potential difference in space between the air intake and output. Also, since the prior art has an electrolytic-type cell (as opposed to a Galvanic-type cell), the potential between the different electrodes is a statement of applicant’s intended used and that the polarity and relative electrical potentials can be controlled through the use of voltage sources).
As to the use of two corona electrodes and two cumulative electrodes, it will be obvious in regards to a different embodiment disclosed in the Ota reference (see Figure 20), to achieve a  Also, the use of two cumulative electrodes will be duplication of parts and a prima facie case of obviousness to produce a predictable result of strong electric field exist. See MPEP 2144.04(Vl) (B)
Regarding claim 3, Ota reference teaches the air filter of claim 1, Ota further discloses that the input electrode comprises a conductive nonwoven or a spongiform material (see paragraph 0041 and or paragraph 0042; made of conductive ribbon or metal mesh), optionally coated with activated carbon
Regarding claim 4, Ota reference teaches the air filter of claim 1, Ota further discloses that the air filter further comprising a filter layer  (see paragraph 0043 and or paragraph 0045; a hydrophilic filter 6) comprising a material with low electrical conductivity is located in the space between the input electrode and the output electrode.
Regarding claim 5, Ota reference teaches the air filter of claim 1, and the further limitation of claim 5 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 6, Ota reference teaches the air filter of claim 1, and the further limitation of claim 6 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 7, Ota reference teaches the air filter of claim 1, and the further limitation of claim 7 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 8, Ota reference teaches the air filter of claim 1, and the further limitation of claim 8 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 9, Ota reference teaches the air filter of claim 1, and the further limitation of claim 9 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 10, Ota reference teaches the air filter of claim 1, and the further limitation of claim 10 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 11, Ota reference teaches the air filter of claim 1, Ota further teaches the air flow channel constitutes a filter housing in which the ion generator and separator are assembled (see figure 1) and a person of ordinary skill in the art would consider it to be tightly assembled. As to the disassembling for servicing purposes, it would be obvious to one of the ordinary skill person in the art to disassemble the separator and the ion generator for servicing or maintenance purposes and a prima facie case of obviousness exist. See MPEP 2144.04 (V) (C) 
Regarding claim 12, Ota reference teaches the air filter of claim 1, Ota further teaches the air filter comprising guides between which the separator is seated (see figure 1 item 9) and at least one opening defined in the channel between the guides (see figure below), and the at least one opening connecting the space between the guides and the separator to external surrounding (see figure below)

    PNG
    media_image1.png
    518
    669
    media_image1.png
    Greyscale

Regarding claim 13, Ota reference teaches the air filter of claim 1, Ota further discloses a pre-filter(see paragraph 0003)  upstream of the ion generator for mechanical separation of contaminant particles.
Regarding claim 14, Ota reference teaches the air filter of claim 1, and the further limitation of claim 14 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 15, Ota reference teaches the air filter of claim 1, and the further limitation of claim 15 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Regarding claim 16, Ota reference teaches the air filter of claim 1, Ota further discloses that the input electrode and/or the output electrode have the form of a mesh or perforated sheet metal (see paragraph 0041), possibly of a surface with ribs or folds, and segments situated at an angle with respect to each other.
Regarding claim 17, Ota reference teaches the air filter of claim 1, and the further limitation of claim 17 is directed to an intended use of the air filter. See MPEP 2114. The device of Ota is fully capable of performing this function by selecting a particular voltage from a voltage source.
Response to Arguments
Applicant's arguments filed 18 March, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument regarding 35 U.S.C. 112 (b) rejection of claim 17 is considered and the rejection is withdrawn.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the applicant uses a transitional phrase “comprising” in claim 1 and the claim is not directed to a single pair of electrodes only) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the production of strong uniform electrostatic field between the electrodes 5 and 7 is impossible is based on attorney argument which cannot take the place of evidence where evidence is necessary. See MPEP 2145 (l) and 716.01 (c) (ll). Applicant is further reminded that applicant is arguing the intended use of the apparatus and many additional features which have not been claimed in the independent claim.
Applicant argument regarding the rejoinder of non-elected claims is considered but is not granted since the claims stand rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773